Title: To Thomas Jefferson from Anne Cary Randolph, 11 July 1805
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     July 11 1805 Edgehill
                  
                  I received my Dear Grand Papas letter on the 11 of July & am the more obliged to him for it as I did not deserve it. Your thorns were growing very well when I was at Monticello where we dined one day last month. I am afraid the ice will give out this summer. the house is very much improved by being painted they showed me a cane which they had sent you. it is a very handsome one but I hope you never will have ocation for it it is made of fish bone I believe as it is too long to have been the horn of any animal. although it has that appearance it is capped & painted with gold very handsomely embost. You will certainly catch Ellen in bed, for she is the laziest girl I ever saw & takes the longest to dress of any one I know adieu my Dear Grand Papa permit me to subscribe myself your most affectionate Grand Daughter
                  
                     A C R
                  
               